Case: 17-60385      Document: 00514518938         Page: 1    Date Filed: 06/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-60385                               June 19, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
MOHSIN PYARALI MAREDIA, also known as Mohsin Pyarali,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 941 749


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Mohsin Pyarali Maredia petitions for review of the decision of the Board
of Immigration Appeals (BIA) dismissing his appeal from the order of the
Immigration Judge (IJ) denying his application for asylum, withholding of
removal, and Convention Against Torture (CAT) relief. As the BIA relied in
substantial part on the IJ’s order, we may consider the reasoning of both the
BIA and the IJ. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60385    Document: 00514518938     Page: 2   Date Filed: 06/19/2018


                                 No. 17-60385

      We lack jurisdiction to consider whether the BIA erred as a matter of
fact in determining that Maredia’s application for asylum is time barred.
See Zhu v. Gonzales, 493 F.3d 588, 594-95 (5th Cir. 2007); see 8 U.S.C.
§ 1158(a)(2)(B) and (3). We also lack jurisdiction to consider Maredia’s legal
arguments challenging the time-bar dismissal, including his due process
argument, because he did not exhaust them before the BIA.              See Roy
v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C. § 1252(d)(1). Maredia’s
conclusory arguments are insufficient to show that the BIA’s denials of
withholding of removal and CAT relief are not supported by substantial
evidence. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 347 (5th Cir. 2006).
      DISMISSED IN PART FOR LACK OF JURISDICTION; DENIED IN
PART.




                                       2